DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“selector arm 96”
Note: this appears to be the unnumbered arm shown in Fig. 8, with attachment points 98 and 94A.

The drawings are objected to because elements 76A, 76B, and 78 are shown in Figs. 5B and 6, but are only labeled in Fig. 6. Figure 5B shows the device in an assembled state and would benefit from having these elements labeled in this figure as well.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4 Line 2: The recitation “top opening” is a typo and should be amended to --a top opening--.
Claim 5 Line 2: The recitation “top opening” is a typo and should be amended to --a top opening--.
Claim 13 Line 3: The recitation “via bearings” should be amended to --via a first set of bearings-- to distinguish these bearings from the later recited “bearings” (Claim 13 Line 5).
Claim 13 Line 5: The recitation “via bearings” should be amended to --via a second set of bearings-- to distinguish these bearings from the earlier recited “bearings” (Claim 13 Line 3). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 Line 2: The recitation “shaft adjustment affordance” is indefinite. Affordance does not appear to be a term of art, nor is it given a special definition in Applicant’s originally filed disclosure. The dictionary definition of “affordance” is “the quality or property of an object that defines its possible uses or makes clear how it can or should be used.” Meaning that the shaft adjustment affordance is the property of the shaft adjustment that defines its possible uses, which is unclear. Referring to Applicant’s Specification and Drawings, especially with regards to Figs. 4B and 5B, it appears that the “affordance” is actually a “nut” or handle containing a nut for a screw mechanism. Accordingly, for the purpose of this Office Action the term “affordance” will be interpreted as a nut.
Claim 2 Line 3: The recitation “during operation of the vehicle” is indefinite. It is unclear what limitation this recitation is meant to limit. In particular, in Applicant’s originally filed disclosure both “operation of the vehicle” and “normal operation of the vehicle” are stated, but are not sufficiently defined to provide clear guidance. For example, the Specification states that during normal operation of the vehicle that “it is desirable that the vehicle operator 26 be prevented from inadvertently changing the height H of the shift shaft 32” (see [0023]) but also “[t]he height adjustment mechanism 34 includes a shaft adjustment affordance 42 configured to be operated by the vehicle operator 26 during operation of the vehicle 100 to adjust the height of the adjustable shifter 10” (see [0017]). Since from a safety standpoint one should not be adjusting the height of the adjustable shifter while the vehicle is moving, “operation of the vehicle” will be interpreted as any interaction between the vehicle by the operator, including when the vehicle is not moving (e.g. is in Park).
Claim 6 Lines 2-3: The recitation “at least one outer longitudinal key that engages an axial keyway formed in the body” is indefinite. It is unclear if this is a typo and “at least one outer longitudinal key” should be “an outer longitudinal key” (i.e. singular) which is shown in Applicant’s Fig. 6 as element 72, or if “an axial keyway” should be “at least one axial keyway” (i.e. plural) which is not shown in the Figures or Specification, or if multiple keys fit within the same single keyway which is also not shown in the Figures or Specification. For the purpose of this Office Action “at least one outer longitudinal key” will be interpreted as “an outer longitudinal key.”
Claim 7 Lines 3-4: The recitation “at least one inner longitudinal key […] that engages a keyway” is indefinite. It is unclear if this is a typo and “at least one inner longitudinal key” should be “an inner longitudinal key” (i.e. singular) noting that in Applicant’s Fig. 6 element 74 has four keys, or if “a keyway” should be “at least one keyway” (i.e. plural) which is shown in Fig. 3c, or if multiple keys fit within the same single keyway which is also not shown in the Figures or Specification. For the purpose of this Office Action “at least one inner longitudinal key” will be interpreted as “an inner longitudinal key.”
Claims 3-5 and 8-10 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luvison et al. (US 10,330,190).
Regarding Claim 1, Luvison discloses an adjustable shifter for a vehicle (see Abstract), the adjustable shifter comprising: 
A body (26A).
A shift shaft (26B) mounted within the body (see Fig. 6C).
A height adjustment mechanism (264, 263B) configured to adjust a height of the shift shaft relative to the body (see Fig. 6C, showing that pin and slot configuration would allow for a height adjustment of the shift shaft relative to the body) in a continuously adjustable manner throughout an operating height range of the shift shaft (see Fig. 6C, showing that pin 263B moves in a purely vertical manner along slot 264, along the entire length of the “operating height range” without any interruptions; note: the claims do not require that there the height adjustment mechanism provides a locked position, or an infinite number of locked positions along the operating height range, and accordingly the movement of the pin along the slot is considered to meet the claim limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luvison et al. (US 10,330,190) in view of Adachi (JP 2006-056468-A).
Regarding Claim 2, Luvison does not disclose a shaft adjustment affordance (which as set forth above in the 35 U.S.C. 112(b) rejection of this claim, is being interpreted as a nut or a handle having a nut) for the adjustable shifter of claim 1.
However, Adachi which is directed to improvements in height adjustable shafts or levers used in vehicles (see [0005] of the translation; see also Fig. 31), and referring to the ninth embodiment of Figs. 31-41, teaches a control lever (250) having a shift shaft (270C) and a body (270B) with the shaft mounted within the body (see Fig. 44). Having a height adjustment mechanism is in the form of a screw mechanism (see [0031] of the translation, teaching that the shaft is a square shaped shaft with male threads 240a cut into the corners, that cooperate with female screw 238 of an adjustment dial 239, or nut). Where the shaft adjustment affordance provides for a continuous height adjustment of the shaft by a vehicle operator (see Fig. 34, due to the adjustment mechanism being a screw mechanism, the height would be infinitively adjustable between a minimum and a maximum position, and accordingly a continuous adjustment of height).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that as set forth in Adachi, there are numerous ways that the height of a shaft can be adjusted, from a pin and slot method similar to Luvison (see Adachi Fig. 30) to the screw mechanism described above (see Adachi Fig. 44). Further, a screw mechanism would provide several benefits over a slot and pin configuration, including that the adjustment mechanism could be adjusted one handed, and if a sufficient thread angle were selected, the mechanism would be self-locking due to the friction between the screw and nut of the screw mechanism, alleviating the need for a separate movement to lock the mechanism at the desired location.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pin and slot adjustment mechanism of the adjustment shifter disclosed in Luvison with screw adjustment mechanism taught in Adachi to allow for simpler operation of the adjustment mechanism that requires only one hand to operate.
Regarding Claim 3, the Combination further suggests the adjustable shifter of claim 2, wherein the shaft adjustment affordance includes a threaded hole (Adachi element 238) that is threadedly engaged with a lower threaded section of the shift shaft (see Adachi [0031] of the translation; see also Figs. 33 and 34), the shaft adjustment affordance being configured to rotate to cause the height of the shift shaft to be adjusted relative to the body (see Adachi [0031] of the translation).
Regarding Claim 4, the Combination further suggests the adjustable shifter of claim 3, wherein the body includes a bore (see Adachi Fig. 34, showing that the body is a cylinder in shape with a hole in the center, and accordingly a bore) having a top opening (see Adachi Fig. 34, note: the term “top” has not been defined relative to the adjustable shifter in a way that limits the interpretation of “top”, accordingly the opening as shown in the figure is considered to be the “top”), the shift shaft is positioned so as to extend through the top opening into the bore (see Adachi Fig. 34), and the shaft adjustment affordance is positioned proximate the top opening (see Adachi Fig. 34, showing that the shaft adjustment affordance is located immediately adjacent to the opening, and accordingly is “proximate”).
Regarding Claim 8, the Combination further suggests the adjustable shifter of claim 3, wherein the shaft adjustment affordance is coupled to the body by a retaining mechanism (see Adachi Fig. 34, showing a lower shoulder that surrounds the handle and connects the handle to the body) that permits rotational motion and constrains longitudinal motion of the shaft adjustment affordance relative to a longitudinal axis of the shift shaft (see Adachi [0031] of the translation, teaching that the affordance is capable of rotating relative to the body that is stationary, and that the shoulder of the affordance will prevent upward longitudinal movement of the affordance and the shoulder of the body will prevent downward longitudinal movement of the affordance).
Regarding Claim 11, the Combination further suggests the adjustable shifter of claim 8, wherein the body includes a key, the shift shaft includes a keyway, and the key and the keyway engage such that relative rotation between the shift shaft and the body is restricted (see Adachi [0031] of the translation, teaching that the bore and shift shaft are square in shape and nested, and accordingly relative rotation between the two components is prevented, with the inner corner of the bore acting as a key and the outer corner of the shift shaft acting as a keyway).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luvison et al. (US 10,330,190) in view of Adachi (JP 2006-056468-A) and Hetzel et al. (US 2018/0093699).
Regarding Claim 5, the Combination further suggests the adjustable shifter of claim 3, wherein the body includes a bore (see Adachi Fig. 34, showing that the body is a cylinder in shape with a hole in the center, and accordingly a bore) having a top opening (see Adachi Fig. 34, note: the term “top” has not been defined relative to the adjustable shifter in a way that limits the interpretation of “top”, accordingly the opening as shown in the figure is considered to be the “top”), and the shaft adjustment affordance is positioned proximate the top opening of the bore (see Adachi Fig. 34, showing that the shaft adjustment affordance is located immediately adjacent to the opening, and accordingly is “proximate”).
The Combination does not suggest the use of a journal bushing. However, the use of bushings to support an otherwise unsupported end of a screw shaft is well known in the art of screw mechanisms. For example, Hetzel which is directed to improvements in screw mechanisms, teaches providing a shaft (2a) that moves in an axial manner (see [0025]; see also Fig. 3) with a shift shaft journal bushing (30) disposed within a bore (see Fig. 2, showing that the journal bushing is located radially between the shaft and the body GH, with the cavity of the body being the bore), the shift shaft journal bushing being configured to receive a lower section of the shift shaft (see Fig. 3, showing that the shift shaft journal bushing is located towards an axial end of the shift shaft which is considered to be a lower section of the shaft; Note: the term “bottom” has not been defined relative to the adjustable shifter in a way that limits the interpretation of “bottom”, accordingly the location of the bushing as shown in the figure is considered to be at the “bottom”).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that, with minimal or no modification, the bore of the body could be provided with the journal bushing to act as a radial support between the body and the shift shaft. Such a modification would only require slightly enlarging the bore, if necessary, such that there is a gap between the shift shaft and the body. By providing this gap, friction would be greatly reduced between the shift shaft and the body, since the shift shaft would no longer be rubbing against the body, since the entire length of overlap between the shift shaft and the body is no longer in contact, with the contact of the modification being only at the affordance and at the bushing. Further, the journal bushing would prevent wobble of the shaft due to the gap that allows for the installation of the bushing, or any prior existing gap. Finally, as stated in Hetzel, the journal bushing is smooth on the inside (see Hetzel [0026]), which would allow for reduced friction between the journal bushing and the shift shaft as compared to the body and the shift shaft. In summary, the addition of the journal bushing would reduce friction in moving the shift shaft axially, resulting in reduced wear to the shift shaft and body, which would allow for adjustment of the adjustment mechanism using less force to overcome the static fiction between the journal bushing and the shift shaft, and would reduce any wobble between the body and the shift shaft, especially at the lower portion of the shift shaft, since this is the point furthest from the main element holding the shift shaft (i.e. the shift shaft affordance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable shifter suggested by the Combination with a journal bushing as taught in Hetzel to reduce friction on the shift shaft during axial movement of the shift shaft, to allow for easier adjustments and reduced wear to the shift shaft, and further to provide a stronger connection of the shift shaft and the body by reducing wobble at the otherwise unsupported shift shaft end.
In the resulting Combination it would necessarily follow that since the shift shaft and the bore are square in shape, that the journal bushing would also be square in shape both internally and externally.
Regarding Claim 6, the Combination further suggests the adjustable shifter of claim 5, wherein the shift shaft journal bushing is non-rotatably secured within the bore via at least one outer longitudinal key that engages an axial keyway formed in the body (since the shift shaft journal bushing in the Combination is square shaped both internally and externally to fit the square shaped bore and the square shaped shift shaft, the longitudinally extending corners of the shift shaft journal bushing, shift shaft, and bore form a series of nested keys and axial keyways that prevent relative rotation between the three components).
Regarding Claim 7, the Combination further suggests the adjustable shifter of claim 5, wherein the lower section of the shift shaft is non-rotatably secured within the shift shaft journal bushing by at least one inner longitudinal key formed on an inner surface of the shift shaft journal bushing that engages a keyway formed on an outer surface of the shift shaft (since the shift shaft journal bushing in the Combination is square shaped both internally and externally to fit the square shaped bore and the square shaped shift shaft, the longitudinally extending corners of the shift shaft journal bushing, shift shaft, and bore form a series of nested keys and axial keyways that prevent relative rotation between the three components; accordingly, the shift shaft journal bushing has an inner longitudinal key in the form of internal corner on an inner surface that engages the outer corner keyway formed on the outer surface of the shift shaft).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geberth et al. (US 9,003,917) in view of Luvison et al. (US 10,330,190).
Regarding Claim 12, Geberth discloses an adjustable shifter for a vehicle (see Abstract), the adjustable shifter comprising: 
A body and shift shaft (see Fig. 1, showing that the shift shaft is the upper portion of element 12 having the knob 9 and the body is the lower portion of element 12 having the bores 14 and 14a).
Wherein the body further includes an upper joint portion (14), and the adjustable shifter further comprises: a base (see Fig. 1, showing a base made up of frame members 10, 16, and the unnumbered back and front frame plates that connect to element 19) including a lower joint portion (18), wherein the upper joint portion of the body and the lower joint portion of the base concurrently engage a cross (see Fig. 1, showing element 19 is a crossed shaped member that engages both joints at the same time; Note: “cross” is being defined as “a mark, object, or figure formed by two short intersecting lines or pieces”) to form a universal joint (see Fig. 1, showing that the joint is a typical universal joint made by two intersecting lines).
The base is attached to a portion of the vehicle (see Col. 3 Lines 29-33).
Geberth does not disclose the height adjustment mechanism nor the shift shaft being mounted within the body (i.e. as two separate components displaceable relative to one another) as recited in Claim 1, which Claim 12 depends directly on. However, Luvison discloses an adjustable shifter for a vehicle (see Abstract), the adjustable shifter comprising: 
A body (26A).
A shift shaft (26B) mounted within the body (see Fig. 6C).
A height adjustment mechanism (264, 263B) configured to adjust a height of the shift shaft relative to the body (see Fig. 6C, showing that pin and slot configuration would allow for a height adjustment of the shift shaft relative to the body) in a continuously adjustable manner throughout an operating height range of the shift shaft (see Fig. 6C, showing that pin 263B moves in a purely vertical manner along slot 264, along the entire length of the “operating height range” without any interruptions; note: the claims do not require that there the height adjustment mechanism provides a locked position, or an infinite number of locked positions along the operating height range, and accordingly the movement of the pin along the slot is considered to meet the claim limitation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the shift lever with the adjustable forward/backward location of the shift lever frame (see Geberth Col. 5 Lines 39-43), and accordingly the pivot point of the shift lever, and an adjustable length at the top end of the shift lever would be especially advantageous to the operator of the vehicle to better customize the vehicle to fit the operator’s needs and personal preferences. For example, the operator’s comfortability can be adjustable by moving the entire shift lever frame forward or backward along with the vehicle seat to maintain a desired pivot point location, while the length of the shift lever could be adjusted based on the operator’s arm length, such as by providing a longer shift lever for an operator having shorter arms and a shorter lever for an operator having longer arms.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable shift lever disclosed in Geberth with a height adjustment mechanism as well as the shift shaft being mounted within the body as taught in Luvison to provide a more customizable experience for the vehicle operator for a vehicle based on the operator’s comfort and physical stature.
Regarding Claim 14 (for use with Claim 15 below), Geberth further discloses the adjustable shifter of claim 12, wherein the base is configured to attach to a chassis of the vehicle via a pair of front  mounting brackets (11) (Note: the term “front” has not been defined relative to the adjustable shifter or vehicle in a way that limits the interpretation of “front”, accordingly element 11 as shown in the figure is considered to be a “front” mounting bracket)  and a base plate (36, 46) to thereby immobilize the base of the adjustable shifter relative to the vehicle (see Col. 3 Lines 29-33).
Regarding Claim 14 (for use with Claim 16 below), Geberth further discloses the adjustable shifter of claim 12, wherein the base is configured to attach to a chassis of the vehicle via a pair of front mounting brackets (36, 46) (Note: the term “front” has not been defined relative to the adjustable shifter or vehicle in a way that limits the interpretation of “front”, accordingly elements 36 and 46 as shown in the figure is considered to be a “front” mounting bracket) and a base plate (11) to thereby immobilize the base of the adjustable shifter relative to the vehicle (see Col. 3 Lines 29-33).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Geberth et al. (US 9,003,917) in view of Luvison et al. (US 10,330,190) and Foster (US 1,488,592).
Regarding Claim 13, Geberth further discloses the adjustable shifter of claim 12, wherein the cross is configured to engage with the upper joint portion along a longitudinal axle (18) (see Fig. 1), the cross is configured to engage with the lower joint portion along a transverse axle (16b) (see Fig. 1, and the universal joint allows the adjustable shifter to pivot about the longitudinal axle and the transverse axle at a central point of the cross (see Fig. 2; see also Col. 6 Lines 1-7; note “central” is being interpreted as “situated at, in or near the center”, and accordingly the slightly offset pivots of the longitudinal axle is considered near the center of the cross shape and accordingly is a “central” point).
Geberth does not disclose the using a bearings with the two axles. However, Foster, which teaches a similar universal joint for a vehicle transmission, having a longitudinal axle (13, 17) supported via bearings (14, 16) and a transverse axle (19) supported via bearings (see Fig. 3, showing two unnumbered bearings depicted in the same manner as bearings 14 and 16).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that mounting the axles on bearings would increase the useful life of the axles and the frame portion the axles are mounted to, by reducing the friction between the two components during operation of the shift lever. Accordingly, with an increased useful life of the axles and frame, the overall useful life of the adjustable shifter would be increased, thereby reducing the need for maintenance to repair or replace worn components and saving time and money for the vehicle operator.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing  date of the claimed invention to provide the adjustable shifter disclosed in Geberth with the axles being mounted via bearings as taught in Foster to increase the useful life of the adjustable shifter through reduced friction during pivoting movements of the shift lever.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Geberth et al. (US 9,003,917) in view of Luvison et al. (US 10,330,190) and Koide (JP H08-192651-A).
Regarding Claim 15, Geberth does not disclose that the front mounting brackets of the adjustable shifter of claim 14 are removably attached to the base, but rather these two components form a monolithic plate. 
However, Koide which teaches attachment of a shift lever device to a vehicle (see [0001] of the translation). Where a base (30) that supports the shift lever (32) is attached to be removable from front mounting brackets (57) (see [0014] and [0015] of the translation, teaching for two different vehicles, that the base is attachable via a claw portion 63 engaging with the mounting hole 58 of the bracket).
Wherein the pair of front mounting brackets are removably attached to the base via fasteners (see [0014] of the translation, teaching an attachment using an claw portion and a mounting hole that are coupled together due to a snap fit connection; Note “fastener’ is considered a broad term that is being interpreted as “as an object used to fasten” with “fasten” being interpreted as “to attach firmly or securely in place; fix securely to something else” and accordingly the snap-fit claw is a fastener) to thereby permit the pair of front mounting brackets to be interchangeable according to a type of vehicle in which the adjustable shifter is to be installed (see [0014] and [0015] of the translation, teaching that the same adjustable shifter can be attached to both a 2WD and 4WD version of a vehicle having different heights).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable shifter disclosed in Geberth with a double claw portion attached to the base for attachment of the shifter to different front mounting brackets of different vehicles as taught in Koide would provide numerous benefits, such as reducing the number of different bases that would need to be manufactured due to differences in mounting requirements of different vehicles (see Koide [0001] of the translation) thereby simplifying manufacturing of a large expensive part since only one type has to be made (see Koide [0004] of the translation).
Regarding Claim 16, Geberth does not disclose that the base plate of the adjustable shifter of claim 14 is removably attached to the base, rather that they form a monolithic plate. 
However, Koide which teaches attachment of a shift lever device to a vehicle (see [0001] of the translation). Where a base (30) that supports the shift lever (32) is attached to be removable from a base plate (57) (see [0014] and [0015] of the translation, disclosing for two different vehicles, that the base is attachable via a claw portion 63 engaging with the mounting hole 58 of the base plate).
Wherein the base plate is removably attached to the base via fasteners (see [0014] disclosing an attachment using an claw portion and a mounting hole that are coupled together due to a snap fit connection; Note “fastener’ is considered a broad term that is being interpreted as “as an object used to fasten” with “fasten” being interpreted as “to attach firmly or securely in place; fix securely to something else” and accordingly the snap-fit claw is a fastener) to thereby permit the base plate to be interchangeable according to a type of vehicle in which the adjustable shifter is to be installed (see [0014] and [0015] of the translation disclosing that the same adjustable shifter can be attached to both a 2WD and 4WD version of a vehicle having different heights).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable shifter disclosed in Geberth with a double claw portion attached to the base for attachment of the shifter to a different base plate of different vehicles as taught in Koide would provide numerous benefits, such as reducing the number of different bases that would need to be manufactured due to differences in mounting requirements of different vehicles (see Koide [0001] of the translation) thereby simplifying manufacturing of a large expensive part since only one type has to be made (see Koide [0004] of the translation).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ciamillion (US 8,132,482) in view of Luvison et al. (US 10,330,190).
Regarding Claim 17, Ciamillion discloses an adjustable shifter for a vehicle (see Title) having a body (see Fig. 13, showing a bottom portion of element 1350) and shift shaft (see Fig. 13, showing a top portion of 1350) wherein the body further includes a multi-position connection point (1335) (see Fig. 13, showing that the connection point is connected to the shift body through a shrew mechanism 1320, 1325; see also Col. 10 Lines 19-31) for a selector arm (1330) configured to attach to a transmission of the vehicle (see Abstract).
Ciamillion does not disclose the height adjustment mechanism nor the shift shaft being mounted within the body (i.e. as two separate components displaceable relative to one another) as recited in Claim 1, which Claim 17 depends directly on. However, Luvison discloses an adjustable shifter for a vehicle (see Abstract), the adjustable shifter comprising: 
A body (26A).
A shift shaft (26B) mounted within the body (see Fig. 6C).
A height adjustment mechanism (264, 263B) configured to adjust a height of the shift shaft relative to the body (see Fig. 6C, showing that pin and slot configuration would allow for a height adjustment of the shift shaft relative to the body) in a continuously adjustable manner throughout an operating height range of the shift shaft (see Fig. 6C, showing that pin 263B moves in a purely vertical manner along slot 264, along the entire length of the “operating height range” without any interruptions; note: the claims do not require that there the height adjustment mechanism provides a locked position, or an infinite number of locked positions along the operating height range, and accordingly the movement of the pin along the slot is considered to meet the claim limitation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the shift lever with both an adjustable throw at the bottom end of the shift lever and an adjustable length at the top end of the shift lever would be especially advantageous to the operator of the vehicle, to better customize the vehicle to fit the operator’s needs and personal preferences. For example, the operator’s comfortability can be adjustable by moving the driver’s seat forward or backward, however this changes the location of the operator’s arm relative to the shift lever, if the arm is closer to the shift lever, then shortening the shift lever might be more desired, likewise being farther from the shift lever may make it desirable to make the shift lever longer. Even the operator’s driving style such as a more aggressive sporty shift might require both a shortening of the throw and a shortening of the overall lever, whereas a more comfortable leisurely style might prefer and a longer throw and a longer overall lever.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable shift lever disclosed in Ciamillion with a height adjustment mechanism as well as the shift shaft being mounted within the body as taught in Luvison to provide a more customizable experience for the vehicle operator for a vehicle based on the operator’s comfort and driving style preferences.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658